[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
The briefs and documentary evidence submitted by both sides have been considered carefully by the court despite the length of this decision.
Motions for summary judgment are not well designed for cases with complicated factual issues. They are also unsuited for cases where motive or intent of one of the parties is a material issue. Batick v. Seymour, 186 Conn. 632, 646-47. While the plaintiff has a weak case, it cannot be determined at this time, based on the evidence presented, that a verdict would be directed for the defendant at trial. Id., 247.
The motion is denied.
Robert A. Fuller, Judge